Citation Nr: 1445959	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-27 709	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for complex regional pain syndrome of the right hand to include as secondary to service-connected ganglion cysts.

2.  Entitlement to service connection for a psychiatric disorder to include anxiety and posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1975 to August 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2011, a hearing was held before the undersigned Veterans Law Judge.  In January 2012, in March 2013, and in December 2013, the claims were remanded for further development. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the remand in March 2013, the Board referred the claim of service connection for right carpal tunnel syndrome to the Agency of Original Jurisdiction, which is still pending.  

The claims are REMANDED to an Agency of Original Jurisdiction.


REMAND 

On the claim of service connection for complex regional pain syndrome of the right hand to include as secondary to service-connected ganglion cysts, a decision on the claim is deferred until the claim of service connection for right carpal tunnel syndrome is adjudicated.  Also in the statement of the case, the RO referred to records of the Social Security Administration, which are not in the record. 

On the claim of service connection for a psychiatric disorder to include anxiety and posttraumatic stress disorder (PTSD), on VA examination in July 2013, the VA examiner diagnosed PTSD on the basis of military sexual trauma in 1975 in service.  


In the report, the VA examiner referred to military records provided by the Veteran, pertaining to treatment by a mental health professional in Subic Bay.  The available service treatment records in the file show that in March 1980 while stationed in the Philippines the Veteran was referred for a psychiatric counselling due to emotional stress related to her job and family.  Later in an addendum, the same VA examiner stated that PTSD was a progression of "excessive worry" noted on separation examination in May 1995.  

On VA examination in June 2014, a different VA examiner concluded that PTSD was related to military sexual trauma.  No additional evidence was cited and the VA examiner stated that the evaluation was based largely on the Veteran's self-reporting.   

Except for the reference to military sexual trauma by the VA examiners, the Veteran has not submitted a statement identifying an in-service sexual assault or evidence from other sources to corroborate the in-service stressor.  And a medical opinion diagnosing PTSD alone does not suffice to verify the occurrence of an alleged in-service stressor. 

As the record is incomplete and inadequate to decide the claims, further development under the duty to assist is needed. 

Accordingly, the claims are REMANDED for the following action:

1.  Ask the Veteran:

To submit a statement or other evidence that may corroborate an in-service stressor, and, 

To submit copies of service treatment records in her possession, pertaining to psychiatric counselling by Dr. Rafanan in March 1980 while she was stationed in the Philippines.


2.  Obtain records from the Social Security Administration. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  Afford the Veteran a VA psychiatric examination to include the Clinician-Administered PTSD Scale (CAPS) test by a VA examiner, who has not previously examined the Veteran, to determine:

a).  Whether the Veteran has PTSD and, if so,

b).  Whether it is at least as likely as not that PTSD is related to any in-service stressor identified by the Veteran. 

In formulating the opinion, the VA examiner is asked to consider:

The service treatment records that show in March 1980 while stationed in the Philippines the Veteran was referred for a psychiatric counselling due to emotional stress related to her job and family.  

On separation examination in May 1995, the Veteran's "excessive worry" was attributed to the stress of transition to civilian life.  

The Veteran's statements.




The Veteran's file must be provided to the VA examiner for review.  

4.  After the above development, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


